DETAILED ACTION
The following is a final office action in response to applicant’s amendment filed on 04/08/2021 for response of the office action mailed on 01/08/2021. Independent Claims 1, 9 -10 and 22 are amended. Claims 2, 4-8 and 11-21 were previously cancelled. Therefore, claims 1, 3, 9-10  and 22 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 9-10  and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Vajapeyam et al. (2016/0227427),  Vajapeyam hereinafter, in view of Baek et al. (2016/0227571), Baek hereinafter. Baek et al. (2016/0227571), Baek hereinafter.

Re. claims 1 and 10, Vajapeyam teaches a radio communication method for a terminal communicating with use of a band other than a licensed band (Fig. 1 & ¶0009 - Systems, methods, and apparatuses for UE-aided channel selection within unlicensed frequency bands are described.  A base station may communicate with UEs using LTE/LTE-A carrier waveforms (e.g., configured as a secondary cell) in an unlicensed frequency band) and  a terminal (Fig.1, 115 / Fig.9) communicating with use of a band other than a licensed band  (¶0009), the terminal comprising: a receiver (Fig.9, 935) that receives, via higher layer signaling, Received Signal Strength Indicator (RSSI) measurement timing configuration information for the band other than the licensed band and Measurement Gap Configuration (MGC) information for the licensed band (Fig. 3 & ¶0066 - A base station 105 may provide a UE 115 with a measurement reporting configuration as part of an RRC configuration (i.e., RRC is part of higher layer signaling, known in the field of endeavor).  The measurement reporting configuration may include parameters related to which neighbor cells and frequencies the UE 115 should measure, intervals for measuring frequencies other than a serving cell (e.g., measurement gaps),…intervals for transmission of measurement reports, …. . The above disclosures by Vajapeyam refers to measurement gap configuration {i.e., intervals of measurement frequencies of unlicensed bands for selecting or re-selecting a frequency channel for a secondary cell based on wide-band interference measurements (e.g., LTE-U with carrier aggregation. See ¶0048, ¶0063, ¶0069, ¶0071, ¶0077) and serving cell (primary cell using a frequency of  licensed band from cellular network,   See ¶0074, ¶0077)}.  Fig.3/Fig.6-12 & ¶0050 - reporting feedback from UEs including an interference metric for the plurality of signal strength measurement periods of a serving cell or other candidate channels of the unlicensed frequency band on which the UE is not currently configured to communicate.  The interference metric may include an indication of a wide-band interference (e.g., received signal strength indicator (RSSI), etc.) for channels of the unlicensed frequency band. Fig.3/Fig.6-12 &¶0051 - measurement timing configurations may include an RSSI measurement timing configuration (RMTC)…. …. RMTC may include configuration parameters for measuring and reporting average received power (e.g., RSSI) and/or channel occupancy (e.g., a percentage of measurement samples for which the RSSI may be above a threshold) in a reporting interval . Also, see ¶0078. The above disclosures by Vajapeyam refers to RSSI measurement timing configuration (RMTC) by user devices for wide-band interference feedback for channels in the unlicensed bands) ; and a processor (Fig.9, 935) that controls measurement based on the RSSI measurement timing configuration information and the MGC information  (Fig.1/Fig.6-10  &  ¶0100 - The wide-band interference feedback configuration manager 705 may identify a measurement timing configuration indicating signal strength measurement periods for one or more frequency channels of an unlicensed frequency band … ¶0105 - The wide-band interference feedback configuration manager 705-a may include a DRX configuration 805, DRS occasion configuration 810, an RSSI measurement timing configuration 815, and a wide-band interference measurement timer 820. .. The RSSI measurement timing configuration may include one or more sets of parameters indicating signal strength measurement periods for one or more frequency channels.  Fig.1/Fig.6-10 & ¶0113 - The receiver 1005 may receive information such as packets, user data, or control information associated with various information channels (e.g., control channels, …. related to wide-band interference measurements, etc.), wherein the RSSI measurement timing configuration information includes information indicating a duration of the RSSI measurement, information indicating a frequency of the RSSI measurement (Fig.1/Fig.6-10  &  ¶0105 - The RSSI measurement timing configuration may include one or more sets of parameters indicating signal strength measurement periods for one or more frequency channels (e.g., configured secondary cells or candidate frequency channels, etc.)), information indicating a cycle of the RSSI measurement and information indicating a timing of the RSSI measurement with reference to a specific subframe timing (Fig.1/Fig.6-10  &  ¶0025 -  the timing information comprises one or more of a DRX cycle for the at least one UE, a measurement timing configuration indicating timing for the plurality of signal strength measurement periods for the at least one frequency channel, or a discovery reference signal (DRS) configuration for the at least frequency channel. Fig.4A & ¶0085 - measurement timing configuration may include an RMTC or a DRS occasion configuration for the secondary cell 230-a. .. an RMTC for a frequency channel (e.g., configured secondary cell or candidate channel, etc.) may indicate a periodicity for signal strength measurement periods 435, a subframe offset for signal strength measurement periods 435. ¶0106 -   The wide-band interference measurement timer 820 may identify measurement time periods for one or more frequency channels based at least in part on the DRX configuration 805, DRS occasion configuration 810, and/or RSSI measurement timing configuration 815. …measurement time periods for a given candidate frequency channel may be identified based on an RSSI measurement timing configuration for the channel and the ON durations of a DRX cycle). 

Even though, Vajapeyam teaches a receiver that receives, via higher layer signaling, Received Signal Strength Indicator (RSSI) measurement timing configuration information for the band other than the licensed band and Measurement Gap Configuration (MGC) information for the licensed band; yet, Vajapeyam does not expressly teach the claimed feature “Measurement Gap Configuration (MGC)“, however, in the analogous art, Baek explicitly discloses a receiver (Fig.51, 5123) that receives, via higher layer signaling (Fig.1-2/Fig. 33-37 & ¶0015 - measurement report may include measurement information of a physical layer between the base station and the user equipment or measurement information of a radio resource control (RRC) layer. Fig.1-2/Fig. 33-37& ¶0121 - The operation for setting LAA cell search through an RRC protocol may be performed through a system information transmitting procedure or an RRC measurement configuration procedure.), Received Signal Strength Indicator (RSSI) measurement timing configuration information for the band other than the licensed band (Fig.1-2/Fig. 33-37 & ¶0302 - RSSI may be based on measurement frequency band for a cell or measurement per frequency. ¶0304 - RSSI measurement for the LAA cell may be used to predict an interference level and congestion degree for a specific cell or a specific frequency, and thus, configuration for each cell or each frequency may be necessary during measurement configuration.  Fig.33-37 & ¶0307 - RSSI measurement is performed at a frequency but not a current serving frequency, and thus a measurement gap for inter-frequency measurement needs to be used, and in order to efficiently measure a plurality of channels, a gap pattern having a short period (e.g., 10 ms or 20 ms) may be used. Fig.1-2/Fig. 50 & ¶0445 - RSSI measured by LAA SCell#1 (LAA operates in unlicensed band, see ¶0009-¶0010)) and Measurement Gap Configuration (MGC) information for the licensed band  ( Fig.1-2/Fig. 33-37 & ¶0306 - measurement gap configuration for a frequency of a licensed band and a frequency of an unlicensed band, MeasGapConfig included in MeasConfig needs to be independently configured at a frequency of a licensed band and a frequency of an unlicensed band. The above disclosures by Baek is similar to instant application at least in ¶0051).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Vajapeyam’s invention of radio resource management (RRM) based on silent interference measurements in LTE over unlicensed spectrum to include Baek’s invention of a system and a method for transmitting and receiving reference signal using unlicensed band, because it provides an efficient mechanism in selecting and changing a carrier in unlicensed bands operating in a LAA system in order to dynamically manage carriers in the LAA system, in turns, increases unlicensed band frequency utilization efficiency, effective for quality communication in the unlicensed bands. (¶0007/¶0010, Baek)

Re. claim 3 ,  Vajapeyam  and Baek  teach claim 1.
Vajapeyam further teaches wherein the terminal (Fig.9) reports a percentage of time in which an RSSI value is beyond a threshold.  (¶0051 - RMTC may include configuration parameters for measuring and reporting average received power (e.g., RSSI) and/or channel occupancy (e.g., a percentage of measurement samples for which the RSSI may be above a threshold) in a reporting interval).
Re. claim 9, Vajapeyam teaches a base station (Fig.13) communicating with use of a band other than a licensed band (Fig. 1 & ¶0009 - Systems, methods, and apparatuses for UE-aided channel selection within unlicensed frequency bands are described.  A base station may communicate with UEs using LTE/LTE-A carrier waveforms (e.g., configured as a secondary cell) in an unlicensed frequency band.), the base station comprising: a transmitter (Fig. 13, 1335) that transmits, via higher layer signaling, Received Signal Strength Indicator (RSSI) measurement timing configuration information for the band other than the licensed band and Measurement Gap Configuration (MGC) information for the licensed band; (Fig. 3 & ¶0066 - A base station 105 may provide a UE 115 with a measurement reporting configuration as part of an RRC configuration (i.e., RRC is part of higher layer signaling, known in the field of endeavor).  The measurement reporting configuration may include parameters related to which neighbor cells and frequencies the UE 115 should measure, intervals for measuring frequencies other than a serving cell (e.g., measurement gaps),…intervals for transmission of measurement reports, …. . The above disclosures by Vajapeyam refers to measurement gap configuration {i.e., intervals of measurement frequencies of unlicensed bands for selecting or re-selecting a frequency channel for a secondary cell based on wide-band interference measurements (e.g., LTE-U with carrier aggregation. See ¶0048, ¶0063, ¶0069, ¶0071, ¶0077) and serving cell (primary cell using a frequency of  licensed band from cellular network,   See ¶0074, ¶0077)}.  Fig.3/Fig.6-12 & ¶0050 - reporting feedback from UEs including an interference metric for the plurality of signal strength measurement periods of a serving cell or other candidate channels of the unlicensed frequency band on which the UE is not currently configured to communicate.  The interference metric may include an indication of a wide-band interference (e.g., received signal strength indicator (RSSI), etc.) for channels of the unlicensed frequency band. Fig.3/Fig.6-12 &¶0051 - measurement timing configurations may include an RSSI measurement timing configuration (RMTC)…. …. RMTC may include configuration parameters for measuring and reporting average received power (e.g., RSSI) and/or channel occupancy (e.g., a percentage of measurement samples for which the RSSI may be above a threshold) in a reporting interval . Also, see ¶0078. The above disclosures by Vajapeyam refers to RSSI measurement timing configuration (RMTC) by user devices for wide-band interference feedback for channels in the unlicensed bands); and a receiver (Fig. 13, 1335) that receives a result of RSSI measurement based on the RSSI measurement timing configuration information and the MGC information (Fig.3 & ¶0081 - UEs 115-a and 115-b may provide wide-band interference feedback reports 330-a and 330-b, respectively.  Wide-band interference feedback reports 330 may include a an indicator (e.g., RSSI, etc.) providing information about signal strength measurements (e.g., a total received wide-band power) for the frequency channels of the unlicensed frequency band configured for wide-band interference measurement.Fig.14 & ¶0135 - The wide-band interference reporting configuration may also include information for filtering or reporting wide-band signal strength (e.g., filter parameters, periodic reporting interval, etc.). ¶0136 - UE 115 may determine that a wide-band signal strength measurement can be made over a frequency channel during one or more time intervals (e.g., symbol periods, subframes, etc.) of a signal strength measurement period configured by an RMTC. Here, interval of measuring frequencies is considered as measurement gaps as defined in ¶0036), wherein the RSSI measurement timing configuration information includes information indicating a duration of the RSSI measurement, information indicating a frequency of the RSSI measurement (Fig.1/Fig.6-10  &  ¶0105 - The RSSI measurement timing configuration may include one or more sets of parameters indicating signal strength measurement periods for one or more frequency channels (e.g., configured secondary cells or candidate frequency channels, etc.)), information indicating a cycle of the RSSI measurement and information indicating a timing of the RSSI measurement with reference to a specific subframe timing (Fig.1/Fig.6-10  &  ¶0025 -  the timing information comprises one or more of a DRX cycle for the at least one UE, a measurement timing configuration indicating timing for the plurality of signal strength measurement periods for the at least one frequency channel, or a discovery reference signal (DRS) configuration for the at least frequency channel. Fig.4A & ¶0085 - measurement timing configuration may include an RMTC or a DRS occasion configuration for the secondary cell 230-a. .. an RMTC for a frequency channel (e.g., configured secondary cell or candidate channel, etc.) may indicate a periodicity for signal strength measurement periods 435, a subframe offset for signal strength measurement periods 435. ¶0106 -   The wide-band interference measurement timer 820 may identify measurement time periods for one or more frequency channels based at least in part on the DRX configuration 805, DRS occasion configuration 810, and/or RSSI measurement timing configuration 815. …measurement time periods for a given candidate frequency channel may be identified based on an RSSI measurement timing configuration for the channel and the ON durations of a DRX cycle).
Even though, Vajapeyam teaches a transmitter that transmits, via higher layer signaling, Received Signal Strength Indicator (RSSI) measurement timing configuration information for the band other than the licensed band and Measurement Gap Configuration (MGC) information for the licensed band , yet, Vajapeyam does not expressly teach the claimed feature “Measurement Gap Configuration (MGC)“, however, in the analogous art, Baek explicitly discloses transmitter (Fig. 51, 5113) that transmits, via higher layer signaling (Fig.1-2/Fig. 33-37 & ¶0015 - measurement report may include measurement information of a physical layer between the base station and the user equipment or measurement information of a radio resource control (RRC) layer. Fig.1-2/Fig. 33-37& ¶0121 - The operation for setting LAA cell search through an RRC protocol may be performed through a system information transmitting procedure or an RRC measurement configuration procedure), Received Signal Strength Indicator (RSSI) measurement timing configuration information for the band other than the licensed band (Fig.1-2/Fig. 33-37 & ¶0302 - RSSI may be based on measurement frequency band for a cell or measurement per frequency. ¶0304 - RSSI measurement for the LAA cell may be used to predict an interference level and congestion degree for a specific cell or a specific frequency, and thus, configuration for each cell or each frequency may be necessary during measurement configuration.  Fig.33-37 & ¶0307 - RSSI measurement is performed at a frequency but not a current serving frequency, and thus a measurement gap for inter-frequency measurement needs to be used, and in order to efficiently measure a plurality of channels, a gap pattern having a short period (e.g., 10 ms or 20 ms) may be used. Fig.1-2/Fig. 50 & ¶0445 - RSSI measured by LAA SCell#1 (LAA operates in unlicensed band, see ¶0009-¶0010)) and Measurement Gap Configuration (MGC) information for the licensed band  (Fig.1-2/Fig. 33-37 & ¶0306 - measurement gap configuration for a frequency of a licensed band and a frequency of an unlicensed band, MeasGapConfig included in MeasConfig needs to be independently configured at a frequency of a licensed band and a frequency of an unlicensed band. The above disclosures by Baek is similar to instant application at least in ¶0051).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Vajapeyam’s invention of radio resource management (RRM) based on silent interference measurements in LTE over unlicensed spectrum to include Baek’s invention of a system and a method for transmitting and receiving reference signal using unlicensed band, 

Re. claim 22,  Vajapeyam teaches a system comprising: a base station (Fig.13); and a terminal (Fig.9) communicating with use of a band other than a licensed band (Fig. 1 & ¶0009 - Systems, methods, and apparatuses for UE-aided channel selection within unlicensed frequency bands are described.  A base station may communicate with UEs using LTE/LTE-A carrier waveforms (e.g., configured as a secondary cell) in an unlicensed frequency band.), the terminal comprising: a first receiver (Fig.9, 935) that receives, via higher layer signaling, Received Signal Strength Indicator (RSSI) measurement timing configuration information for the band 37087873Application No. 15/761,565Docket No.: 17786-492001 other than the licensed band and Measurement Gap Configuration (MGC) information for the licensed band; (Fig. 3 & ¶0066 - A base station 105 may provide a UE 115 with a measurement reporting configuration as part of an RRC configuration (i.e., RRC is part of higher layer signaling, known in the field of endeavor).  The measurement reporting configuration may include parameters related to which neighbor cells and frequencies the UE 115 should measure, intervals for measuring frequencies other than a serving cell (e.g., measurement gaps),…intervals for transmission of measurement reports, …. . The above disclosures by Vajapeyam refers to measurement gap configuration {i.e., intervals of measurement frequencies of unlicensed bands for selecting or re-selecting a frequency channel for a secondary cell based on wide-band interference measurements (e.g., LTE-U with carrier aggregation. See ¶0048, ¶0063, ¶0069, ¶0071, ¶0077) and serving cell (primary cell using a frequency of  licensed band from cellular network,   See ¶0074, ¶0077)}.  Fig.3/Fig.6-12 & ¶0050 - reporting feedback from UEs including an interference metric for the plurality of signal strength measurement periods of a serving cell or other candidate channels of the unlicensed frequency band on which the UE is not currently configured to communicate.  The interference metric may include an indication of a wide-band interference (e.g., received signal strength indicator (RSSI), etc.) for channels of the unlicensed frequency band. Fig.3/Fig.6-12 &¶0051 - measurement timing configurations may include an RSSI measurement timing configuration (RMTC)…. …. RMTC may include configuration parameters for measuring and reporting average received power (e.g., RSSI) and/or channel occupancy (e.g., a percentage of measurement samples for which the RSSI may be above a threshold) in a reporting interval . Also, see ¶0078. The above disclosures by Vajapeyam refers to RSSI measurement timing configuration (RMTC) by user devices for wide-band interference feedback for channels in the unlicensed bands); and a processor (Fig.9, 905) that controls RSSI measurement based on the RSSI measurement timing configuration information and the MGC information (Fig.1/Fig.6-10  &  ¶0100 - The wide-band interference feedback configuration manager 705 may identify a measurement timing configuration indicating signal strength measurement periods for one or more frequency channels of an unlicensed frequency band … ¶0105 - The wide-band interference feedback configuration manager 705-a may include a DRX configuration 805, DRS occasion configuration 810, an RSSI measurement timing configuration 815, and a wide-band interference measurement timer 820. .. The RSSI measurement timing configuration may include one or more sets of parameters indicating signal strength measurement periods for one or more frequency channels.  Fig.1/Fig.6-10 & ¶0113 - The receiver 1005 may receive information such as packets, user data, or control information associated with various information channels (e.g., control channels, …. related to wide-band interference measurements, etc.), the base station comprising: a transmitter (Fig.13, 1335) that transmits the RSSI measurement timing configuration information and the MGC information via higher layer signaling (Fig.3 & ¶0066 - A base station 105 may provide a UE 115 with a measurement reporting configuration as part of an RRC configuration (i.e., RRC is part of higher layer signaling, known in the field of endeavor). The measurement reporting configuration may include parameters related to which neighbor cells and frequencies the UE 115 should measure, intervals for measuring frequencies other than a serving cell (e.g., measurement gaps), criteria for sending measurement reports, intervals for transmission of measurement reports.. ¶0078 - Base station 105-a may configure UEs 115-a and 115-b for wide-band interference measurements of the unlicensed frequency band by sending wide-band interference reporting configurations 305-a and 305-b to UE 115-a and UE 115-b, respectively.  The wide-band interference reporting configurations may include one or more parameters that identify the frequency channel(s) to measure, timing for performing measurements, and timing for reporting measurements.  In some cases, the wide-band interference reporting configurations may include an RMTC or a DRS occasion configuration.  The DRS occasion configuration may include a DMTC window as well as indicate when the DRS will be transmitted.  The RMTC and/or the DRS occasion configuration may apply to configured secondary cells as well as any cells on a candidate frequency.  .. the RMTC may include configuration for reporting average RSSI and channel occupancy (e.g., a percentage of measurement samples for which the RSSI may be above a threshold) in a reporting interval); and a second receiver (Fig.13, 1335) that receives a result of RSSI measurement based on the RSSI measurement timing configuration information and the MGC information (Fig.3 & ¶0081 - UEs 115-a and 115-b may provide wide-band interference feedback reports 330-a and 330-b, respectively.  Wide-band interference feedback reports 330 may include a an indicator (e.g., RSSI, etc.) providing information about signal strength measurements (e.g., a total received wide-band power) for the frequency channels of the unlicensed frequency band configured for wide-band interference measurement.Fig.14 & ¶0135 - The wide-band interference reporting configuration may also include information for filtering or reporting wide-band signal strength (e.g., filter parameters, periodic reporting interval, etc.). ¶0136 - UE 115 may determine that a wide-band signal strength measurement can be made over a frequency channel during one or more time intervals (e.g., symbol periods, subframes, etc.) of a signal strength measurement period configured by an RMTC. Here, interval of measuring frequencies is considered as measurement gaps as defined in ¶0036), 35779834Application No. 15/761,565Docket No.: 17786-492001 wherein the RSSI measurement timing configuration information includes information indicating a duration of the RSSI measurement (Fig.1/Fig.6-10  &  ¶0105 - The RSSI measurement timing configuration may include one or more sets of parameters indicating signal strength measurement periods for one or more frequency channels (e.g., configured secondary cells or candidate frequency channels, etc.)), information indicating a frequency of the RSSI measurement, information indicating a cycle of the RSSI measurement and information indicating a timing of the RSSI measurement with reference to a specific subframe timing (Fig.1/Fig.6-10  &  ¶0025 -  the timing information comprises one or more of a DRX cycle for the at least one UE, a measurement timing configuration indicating timing for the plurality of signal strength measurement periods for the at least one frequency channel, or a discovery reference signal (DRS) configuration for the at least frequency channel. Fig.4A & ¶0085 - measurement timing configuration may include an RMTC or a DRS occasion configuration for the secondary cell 230-a. .. an RMTC for a frequency channel (e.g., configured secondary cell or candidate channel, etc.) may indicate a periodicity for signal strength measurement periods 435, a subframe offset for signal strength measurement periods 435. ¶0106 -   The wide-band interference measurement timer 820 may identify measurement time periods for one or more frequency channels based at least in part on the DRX configuration 805, DRS occasion configuration 810, and/or RSSI measurement timing configuration 815. …measurement time periods for a given candidate frequency channel may be identified based on an RSSI measurement timing configuration for the channel and the ON durations of a DRX cycle).
Even though, Vajapeyam teaches a first receiver that receives, via higher layer signaling, Received Signal Strength Indicator (RSSI) measurement timing configuration information for the band 37087873Application No. 15/761,565Docket No.: 17786-492001 other than the licensed band and Measurement Gap Configuration (MGC) information for the licensed band; yet, Vajapeyam does not expressly teach the claimed feature “Measurement Gap Configuration (MGC)“, however, in the analogous art, Baek explicitly discloses a first receiver (Fig.51, 5123) that receives, via higher layer signaling (Fig.1-2/Fig. 33-37 & ¶0015 - measurement report may include measurement information of a physical layer between the base station and the user equipment or measurement information of a radio resource control (RRC) layer. Fig.1-2/Fig. 33-37& ¶0121 - The operation for setting LAA cell search through an RRC protocol may be performed through a system information transmitting procedure or an RRC measurement configuration procedure.), Received Signal Strength Indicator (RSSI) measurement timing configuration information for the band other than the licensed band (Fig.1-2/Fig. 33-37 & ¶0302 - RSSI may be based on measurement frequency band for a cell or measurement per frequency. ¶0304 - RSSI measurement for the LAA cell may be used to predict an interference level and congestion degree for a specific cell or a specific frequency, and thus, configuration for each cell or each frequency may be necessary during measurement configuration.  Fig.33-37 & ¶0307 - RSSI measurement is performed at a frequency but not a current serving frequency, and thus a measurement gap for inter-frequency measurement needs to be used, and in order to efficiently measure a plurality of channels, a gap pattern having a short period (e.g., 10 ms or 20 ms) may be used. Fig.1-2/Fig. 50 & ¶0445 - RSSI measured by LAA SCell#1 (LAA operates in unlicensed band, see ¶0009-¶0010)) and Measurement Gap Configuration (MGC) information for the licensed band  ( Fig.1-2/Fig. 33-37 & ¶0306 - measurement gap configuration for a frequency of a licensed band and a frequency of an unlicensed band, MeasGapConfig included in MeasConfig needs to be independently configured at a frequency of a licensed band and a frequency of an unlicensed band. The above disclosures by Baek is similar to instant application at least in ¶0051).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Vajapeyam’s invention of radio resource management (RRM) based on silent interference measurements in LTE over unlicensed spectrum to include Baek’s invention of a system and a method for transmitting and receiving reference signal using unlicensed band, because it provides an efficient mechanism in selecting and changing a carrier in unlicensed bands operating in a LAA system in order to dynamically manage carriers in the LAA system, in turns, increases unlicensed band frequency utilization efficiency, effective for quality communication in the unlicensed bands. (¶0007/¶0010, Baek)

Response to Arguments
The examiner acknowledges the applicant’s amendments to independent claims 1, 9-10 and 22. 

Applicant’s arguments, filed on 04/28/2021,  with respect to  independent claims 1, 9-10 and 22 have been considered but are they are not persuasive.
Regarding claim rejection for independent claim 1,  in pages 6-7, applicant argues that Vajapeyam  fails to teach “a receiver that receives, via higher layer signaling, Received Signal Strength Indicator (RSSI) measurement timing configuration information for the band other than the licensed band and Measurement Gap Configuration (MGC) information for the licensed band”. Examiner respectfully disagrees. Vajapeyam discloses in ¶0066 along with Fig. 3, “ A base station 105 may provide a UE 115 with a measurement reporting configuration as part of an RRC configuration (i.e., RRC is part of higher layer signaling, known in the field of endeavor).  The measurement reporting configuration may include parameters related to which neighbor cells and frequencies the UE 115 should measure, intervals for measuring frequencies other than a serving cell (e.g., measurement gaps),…intervals for transmission of measurement reports,” . That is, Vajapeyam refers to measurement gap configuration in the aforesaid section, in other words, intervals of measurement frequencies of unlicensed bands for selecting or re-selecting a frequency channel for a secondary cell based on wide-band interference measurements (e.g., LTE-U with carrier aggregation. See ¶0048, ¶0063, ¶0069, ¶0071, ¶0077) and serving cell (primary cell using a frequency of  licensed band from cellular network. See ¶0074/¶0007. Vajapeyam  continues  in ¶0050 along with Fig.3/Fig. reporting feedback from UEs including an interference metric for the plurality of signal strength measurement periods of a serving cell or other candidate channels of the unlicensed frequency band on which the UE is not currently configured to communicate.  The interference metric may include an indication of a wide-band interference (e.g., received signal strength indicator (RSSI), etc.) for channels of the unlicensed frequency band“, discloses further in ¶0051, “measurement timing configurations may include an RSSI measurement timing configuration (RMTC)…. …. RMTC may include configuration parameters for measuring and reporting average received power (e.g., RSSI) and/or channel occupancy (e.g., a percentage of measurement samples for which the RSSI may be above a threshold) in a reporting interval  “. That is, Vajapeyam refers to RSSI measurement timing configuration (RMTC) by user devices for wide-band interference feedback for channels in the unlicensed bands, contrary to applicant’s assertion at least in page 7 of remarks submitted on 04/08/2021.
In reference to applicant’s arguments towards the secondary reference (2018/0227838[Wingdings font/0xF3] Hayashi, old reference) for the explicit teaching of the claimed feature “Measurement Gap Configuration (MGC)”, a new reference (2016/0227571 [Wingdings font/0xF3] Baek et al) is used instead in §103 rejection, hence, moot.  
For these reasons, it is maintained that independent claim 1 are unpatentable over Vajapeyam, in view of Baek (2016/0227571 – a new reference).
For similar reasons, it is maintained that independent claim 9, 10 and 22 are unpatentable over Vajapeyam, in view of Baek (2016/0227571 – a new reference).
As all other dependent claims depend either directly or indirectly from the independent claim 1,  similar rationale also applies to all respective dependent claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
3GPP TSG RAN WG1 82 Meeting; R1-153785, Source: Huawei, HiSilicon, Title: RSSI-like measurement and report for LAA carriers, Beijing, China, August 24 – 28, 2015. See §2.1, §2.2, §3.
3GPP TSG RAN WG1 Meeting #82, R1-154840, Source: Samsung, Title: WF on RSSI measurements for LAA,   Beijing, China, 24th – 28th August 2015, Agenda item 7.2.4.2.2. See Pages 2-3.

Prior arts as shown above,  are,  in addition to what reported so far in the earlier office actions.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.C. /Examiner, Art Unit 2467

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467